I am of the opinion that defendant is entitled to the unobstructed use of Sylvan avenue to the dock, to the full width dedicated in the plat of 1902, and plaintiff should be required to remove all obstructions placed thereon by him.
If Sylvan avenue to the dock is free from the obstructions placed there by plaintiff then the avenue will again serve the dedicated purpose and former use and enable automobiles to turn around thereon at the dock. *Page 65 
Defendant's rights were vested by the express terms of the plat recorded in 1902, and plaintiff has not, by subsequent purchase or otherwise, acquired right of divestiture or limitation of such rights of defendant.
The decree should be reversed, and a decree should be entered in this court in accord with this opinion. Defendant should recover costs.
BUSHNELL, C.J., concurred with WIEST, J.